Title: From John Adams to United States Senate, 9 February 1797
From: Adams, John
To: United States Senate



The Vice President laid before the Senate, the following communication.Gentlemen of the Senate,Thursday, February 9th. 1797.

In consequence of the declaration made yesterday in the Chamber of the House of Representatives, of the election of a President and Vice President of the United States, the record of which has just now been read from your Journal, by your Secretary, I have judged it proper to give notice, that on the fourth of March next, at twelve O clock, I propose to attend again in the Chamber of the House of Representatives, in order to take the Oath prescribed by the Constitution of the United States to be taken by the President, to be administered by the Chief Justice, or such other Judge of the Supreme Court of the United States, as can most conveniently attend, and in case none of those Judges can attend, by the Judge of the District of Pennsylvania, before such Senators and Representatives of the United States as may find it convenient to honour the transaction with their presence.
Extract from the Journals of Senate.
Attest,

Sam. A Otis Secretary.